       Case 2:16-md-02724-CMR Document 1596 Filed 11/16/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                     MDL 2724
 PRICING ANTITRUST LITIGATION                       16-MD-2724


 THIS DOCUMENT RELATES TO:                          HON. CYNTHIA M. RUFE

 ALL ACTIONS



                                            ORDER

       AND NOW, this 16th day of November 2020, upon consideration of the parties’ attached

Joint Stipulation for a Briefing Schedule to Govern Defendant Teva Pharmaceutical USA, Inc.’s

Motion for Reconsideration of the Court’s July 13, 2020 Memorandum Opinion and Order on

Bellwether Selection [MDL Doc. Nos. 1442, 1443], it is hereby ORDERED that the Joint

Stipulation is APPROVED. Plaintiffs shall file their Opposition by November 20, 2020; Teva

may file its reply in support of its Motion by December 9, 2020; and Plaintiffs may file a sur-

reply thereto by December 23, 2020.

       It is so ORDERED.

                                                     BY THE COURT:

                                                     /s/ Cynthia M. Rufe
                                                     _____________________
                                                     CYNTHIA M. RUFE, J.
       Case 2:16-md-02724-CMR Document 1596 Filed 11/16/20 Page 2 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                      MDL 2724
 PRICING ANTITRUST LITIGATION                        16-MD-2724


 THIS DOCUMENT RELATES TO:                           HON. CYNTHIA M. RUFE

 ALL ACTIONS



JOINT STIPULATION TO GOVERN BRIEFING OF TEVA PHARMACEUTICAL USA,
   INC.’S MOTION FOR RECONSIDERATION OF THE COURT’S JULY 13, 2020
    MEMORANDUM OPINION AND ORDER ON BELLWETHER SELECTION

       WHEREAS, on July 13, 2020, the Court entered its Memorandum Opinion and Order

regarding the selection of Bellwether cases (MDL Docs. 1442, 1443);

       WHEREAS, on November 3, 2020, Defendant Teva filed its Motion for Reconsideration

of the Court’s July 13, 2020 Memorandum Opinion (MDL Doc. 1578);

       WHEREAS, after discussion, Plaintiffs and Teva have agreed, subject to the Court’s

approval, to a schedule to govern the briefing of Teva’s Motion for Reconsideration;

       THEREFORE, it is hereby STIPULATED AND AGREED by the undersigned counsel,

pursuant to Local Rule 7.4, that Plaintiffs shall have until November 20, 2020 to file their

response to Teva’s Motion for Reconsideration; Teva may file a reply in support of its Motion

for Reconsideration by December 9, 2020; and Plaintiffs may file a sur-reply thereto by

December 23, 2020.

       IT IS SO STIPULATED.
     Case 2:16-md-02724-CMR Document 1596 Filed 11/16/20 Page 3 of 3




Dated: November 16, 2020                     Respectfully submitted,


/s/ Roberta D. Liebenberg                     /s/ J. Gordon Cooney, Jr.
Roberta D. Liebenberg                        J. Gordon Cooney, Jr.
FINE, KAPLAN AND BLACK, R.P.C.               John J. Pease III
One South Broad Street, 23rd Floor           Alison Tanchyk
Philadelphia, PA 19107                       William T. McEnroe
Tel: (215) 567-6565                          MORGAN, LEWIS & BOCKIUS LLP
Fax: (215)568-5872                           1701 Market Street
rliebenberg@finekaplan.com                   Philadelphia, PA 19103
                                             Tel: (215) 963-5000
Liaison and Lead Counsel for End-Payer       Fax: (215) 963-5001
Plaintiffs                                   jgcooney@morganlewis.com
                                             john.pease@morganlewis.com
/s/ Dianne M. Nast                           alison.tanchyk@morganlewis.com
Dianne M. Nast                               william.mcenroe@morganlewis.com
NASTLAW LLC
1101 Market Street, Suite 2801
Philadelphia, PA 19107                       Amanda B. Robinson
Tel: (215) 923-9300                          MORGAN, LEWIS & BOCKIUS LLP
Fax: (215) 923-9302                          1111 Pennsylvania Avenue, NW
dnast@nastlaw.com                            Washington, D.C. 20004
                                             Tel: (202) 739-3000
Liaison and Lead Counsel for Direct          Fax: (202) 739-3001
Purchaser Plaintiffs                         amanda.robinson@morganlewis.com

/s/ W. Joseph Nielsen
W. Joseph Nielsen
Assistant Attorney General
55 Elm Street
P.O. Box 120
Hartford, CT 06141-0120
Tel: (860) 808-5040
Fax: (860) 808-5033
Joseph.Nielsen@ct.gov

Liaison Counsel for the States




                                         2
